Case 1:19-cv-04074-VEC Document 51 Filed 09/03/19 Page 1 of 2

LEVIS KORSINSKY, LLP New York, NY 10006

T: 212-363-7500
F: 212-363-7171
www.zlk.com

 

William J. Fields
wfields@zlk.com

September 3, 2019
VIA ELECTRONIC CASE FILING

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York

40 Foley Square, Courtroom 443
New York, NY 10007

Re: Berdeaux v. OneCoin Ltd., et al., Case No. 1:19-cv-04074-VEC (S.D.N.Y.)
Dear Judge Caproni:

This firm, Levi & Korsinsky, LLP, represents Lead Plaintiff Donald Berdeaux (“Berdeaux’)
and plaintiff Christine Grablis (“Grablis”) (“Plaintiffs”) in the subject action (“Action”). We write in
accordance with this Court’s August 23, 2019 Memo Endorsement (ECF No. 49) ordering
Plaintiffs to file a letter on the first business day of each month (beginning on September 3, 2019)
updating the Court on Plaintiffs’ efforts to effectuate service of process upon all Defendants who
have not already been served.

As of the date of this letter, six Defendants remain unserved: (1) OneCoin Ltd (“OneCoin’):
(2) Ruja Ignatova (“Ignatova”); (3) Sebastian Greenwood (“Greenwood”); (4) Irina Andreeva
Dilinska (“Dilinska”); (5) David Pike (“Pike”); and (6) Nicole J. Huesmann (“Huesmann’).

With respect to Defendants OneCoin, Ignatova, Greenwood, and Dilinska' -- all of whom
reside in Europe -- Plaintiffs intend to file a Motion for Leave to Effectuate Alternative Electronic
Service upon these foreign Defendants before Plaintiffs’ next status update letter is due on
October 1, 2019. As to Defendants Pike and Huesmann, these individuals -- who are believed to
reside in Florida -- were added to the case as new parties in Plaintiffs’ First Amended Complaint
[DE 40]. Plaintiffs’ counsel have engaged a process server, and service will be attempted on both
Pike and Huesmann this week.

Additionally, Plaintiffs note that on August 30, 2019, Judge Edgardo Ramos of the United
States District Court for the Southern District of New York scheduled Defendant Mark Scott’s
criminal trial to commence on November 4, 2019.? In light of the stay pending completion of
service that the Court entered on August 23, 2019, and the PSLRA-mandated automatic stay of
discovery until all motions to dismiss have been adjudicated in the instant civil matter, it appears

 

' Defendant Dilinska was added to the case as a defendant in Plaintiffs’ August 2, 2019 First
Amended Complaint [Docket Entry No. (“DE”) 40].

? See USA v. Scott, Case No. 1:17-cr-00630-ER (S.D.N.Y.) at August 30, 2019 Minute Entry
following Status Conference held on August 30, 2019.
Case 1:19-cv-04074-VEC Document 51 Filed 09/03/19 Page 2 of 2

LEVISKORSINSKY, LLP

Page 2 of 2
September 3, 2019

vanishingly unlikely that any discovery will proceed in this case until well after Mr. Scott’s criminal
trial concludes. See 15 U.S.C. 78u-4(b)(3)(B) (requiring that “[iJn any private action arising under
this chapter, all discovery and other proceedings shall be stayed during the pendency of any
motion to dismiss.”) Thus, any concerns that Defendant Scott claims to have regarding civil
discovery in this matter prejudicing his criminal trial would seem to be premature at best.

Plaintiffs are available at the Court's convenience to respond to any further questions as
may arise.

Respectfully Submitted,

LEVI & KORSINSKY, LLP

i / “i

William J. Fields

CC: all counsel of record (via ECF)
